504 Pa. 238 (1984)
470 A.2d 969
David F. KELLY and Patricia Ann Kelly, his wife
v.
The CARBORUNDUM COMPANY, a corporation, Petitioner
v.
WILSON PRODUCTS, A DIVISION OF E.S.B. INDUSTRIES, INC., Power Piping Company, et al.
Supreme Court of Pennsylvania.
February 6, 1984.

ORDER
PER CURIAM:
The petition for allowance of appeal is granted.
In accordance with Heckendorn v. Consolidated Rail Corporation, 502 Pa. 101, 465 A.2d 609 (1983), the order of the Superior Court, 307 Pa.Super. 361, 453 A.2d 624 (1982), is affirmed.
*239 PAPADAKOS, J., did not participate.
LARSEN, J., files a concurring statement.
LARSEN, Justice, concurring.
I concur in this Order on the basis of my concurring opinion in Heckendorn v. Consolidated Rail Corporation, 502 Pa. 101, 465 A.2d 609 (1983).